[Translation] Filed Document: SEMI-ANNUAL REPORT Filed with: Director of Kanto Local Finance Bureau Filing Date: July 31, 2006 Fiscal Year: During the Twelfth Term (From November 1, 2005 to April 30, 2006) Name of the Reporting Fund: PUTNAM INCOME FUND Name of the Issuer: PUTNAM INCOME FUND Name of Representative: Charles E. Porter Executive Vice President, Associate Treasurer and Principal Executive Officer Address of Principal Office: One Post Office Square Boston, Massachusetts 02109 U. S. A. Name and Title of Reporting Agent: Harume Nakano Attorney-at-Law Ken Miura Attorney-at-Law Address or Place of Business Mori Hamada & Matsumoto Marunouchi Kitaguchi Building 6-5, Marunouchi 1-chome Chiyoda-ku, Tokyo Name of Liaison Contact: Harume Nakano Ken Miura Attorneys-at-Law Place of Liaison Contact: Mori Hamada & Matsumoto Marunouchi Kitaguchi Building 6-5, Marunouchi 1-chome Chiyoda-ku, Tokyo Phone Number: 03-6212-8316 Places where a copy of this Semi-annual Report is available for Public Inspection Not applicable. I. STATUS OF INVESTMENT PORTFOLIO OF THE FUND (1) Diversification of Investment Fund: (As of May 31, 2006) Investment Types of Assets Name of Country Total U.S. Dollars Ratio (%) Collateralized Mortgage Obligations United States 941,744,351 37.48 Ireland 4,724,574 0.19 Cayman Islands 3,626,079 0.14 United Kingdom 2,412,797 0.10 Sub-total 952,507,801 37.91 US Government Agency Mortgage Obligations United States 641,513,369 25.53 US Treasury Obligations United States 22,373,540 0.89 US Government Agency Obligations United States 16,114,297 0.64 US Government Guaranteed Mortgage Obligations United States 5,685,082 0.23 US Government & Agency Mortgage Obligations Sub-total 685,686,288 27.29 Asset Backed Securities United States 406,512,661 16.18 Cayman Islands 41,124,715 1.64 United Kingdom 14,464,219 0.58 Ireland 1,719,284 0.07 Sub-total 463,820,879 18.46 Corporate Bonds and Notes United States 224,370,839 8.93 Luxembourg 6,126,223 0.24 Jersey 5,156,500 0.21 Canada 4,512,671 0.18 Cayman Islands 2,936,245 0.12 Germany 1,993,834 0.08 United Kingdom 1,497,470 0.06 France 1,096,257 0.04 Netherlands 807,928 0.03 Sub-total 248,497,967 9.89 Purchased Options United States 6,122,778 0.24 Municipal Bonds and Notes United States 2,990,380 0.12 Units United States 653,419 0.03 Cash, Deposit and Other Assets (After deduction of liabilities) 152,303,800 6.06 Total 2,512,583,312 100.00 (Net Asset Value) (JPY282,063 million) Note 1: Investment ratio is calculated by dividing each asset at its market value by the total Net Asset Value of the Fund. The same applies hereinafter. Note 2: The exchange rate of U.S. Dollars ("dollar" or "$") into Japanese Yen is JPY 112.26 for one U.S. Dollar, which is the actual middle point between the - 2 - selling and buying currency rate by telegraphic transfer of The Bank of Tokyo-Mitsubishi UFJ, Ltd. on May 31, 2006.
